Citation Nr: 1824725	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2018.  A transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during active service.  

2.  The Veteran has a current diagnosis of bilateral (sensorineural) hearing loss as defined by VA and a current diagnosis of tinnitus.  

3.  The competent medical evidence as to whether or not the Veteran's bilateral hearing loss and tinnitus were incurred due to acoustic traumas in service is in equipoise.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision is fully favorable to the Veteran, any failures in the duties to notify or assist were harmless.  

The Veteran contends that he has developed hearing loss and tinnitus as a result of acoustic trauma sustained during service.  He has written and testified that he was exposed to loud gunfire from tanks while delivering supplies to the front line units during war games.  The Veteran says that his hearing has seemed muffled since active service and that his tinnitus began prior to discharge and has been present ever since. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Board has reviewed the evidence to determine if the Veteran has met the first criterion for service connection for hearing loss and tinnitus, which is medical evidence of a current disability.  

The Veteran was afforded a January 2015 VA examination of his hearing loss.  The audiogram demonstrates hearing loss as defined by 38 C.F.R. § 3.385.  This examination also includes a current diagnosis of bilateral tinnitus.  Thus, the first criterion for service connection has been met for both hearing loss and tinnitus.  

The second criterion is evidence of in-service incurrence of a disease or injury.  
A review of the Veteran's service treatment records is negative for complaints or diagnoses relating to hearing loss or tinnitus.  The November 1965 separation examination includes an audiogram which, after conversion to ISO units, shows that his hearing acuity was 20, 15, 10, and 10 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  The left ear had readings of 15, 10, 15, and 10 decibels at these same frequencies.  The auditory threshold at 3000 Hertz was not provided for either ear.  The Board observes that these thresholds are within normal limits.  The Veteran denied a history of ear, nose, and throat problems on a Report of Medical History he completed at that time.  8/7/2014 STR - Medical, pp. 5-7.  

However, the Veteran has provided testimony and statements that attest to his exposure to acoustic trauma during service from small arms fire as well as fire from large weapons such as tanks.  His personnel records confirm that he qualified on the M-14 rifle.  The Veteran describes how his duties in supply frequently brought him into close proximity to tanks as they fired their main guns during war games.  He notes that he was exposed to this acoustic trauma without any hearing protection.  See 3/20/2018 Hearing Transcript, p. 1; 3/21/2018 VA 21-4138 Statement in Support of Claim, p. 1.  The Veteran is competent to describe this exposure, and his statements and testimony are credible.  Therefore, the Board finds that the Veteran was exposed to hazardous noise levels during service consistent with his duties in service, and the second criterion for service connection has been met for bilateral hearing loss and tinnitus.  

The final criterion to be met is that of competent (medical or lay, in some circumstances) evidence of a nexus between active service to include the noise exposure therein and the Veteran's current diagnoses of bilateral hearing loss and tinnitus.  In this regard, the January 2015 VA examiner opined that the neither the Veteran's hearing loss nor his tinnitus were due to active service.  In contrast, the Veteran has submitted a statement from a private doctor who opines that the Veteran's current hearing loss and tinnitus are due to the acoustic trauma he sustained during service.  4/5/2018 Medical Treatment Record - Non-Government Facility, p. 1.  The Board finds that these two opinions carry approximately the same evidentiary weight and are therefore in equipoise.  That being the case, the benefit of the doubt is resolved in favor of the Veteran, and the Board finds entitlement to service connection for bilateral hearing loss and tinnitus is established. 

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


